UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4212
DARCELLOUS SAFRANSKE CARRAWAY,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4230
STACEY JOSEPH MILLINER,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-01-89)

                      Submitted: June 25, 2002
                       Decided: July 25, 2002

  Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina; William L. Osteen, ADAM & OSTEEN, Greensboro,
2                    UNITED STATES v. CARRAWAY
North Carolina, for Appellants. Anna Mills Wagoner, United States
Attorney, Robert M. Hamilton, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Darcellous Safranske Carraway and Stacey Joseph Milliner each
pled guilty to bank robbery, in violation of 18 U.S.C.A. § 2113(a)
(West 2000), and were sentenced respectively to prison terms of sixty
months and sixty-six months. They contend on appeal that the district
court erred by making their sentences consecutive to the undischarged
state sentences they were serving without considering factors set out
in 18 U.S.C.A. § 3553(a) (West 2000), and the commentary to U.S.
Sentencing Guidelines Manual § 5G1.3(c), p.s. (2001). We affirm the
sentences.

   Carraway and Milliner maintain that the district court erred in not
making explicit findings concerning the factors set out in the com-
mentary to § 5G1.3(c). We disagree. We are satisfied from our review
of the record that the district court was aware of its sentencing
options, of the applicable statutes and guidelines, and was familiar
with the facts of this case. The sentencing court is not required to
make specific findings as to each of the § 3553(a) factors. United
States v. Johnson, 138 F.3d 115, 119 (4th Cir. 1998); United States
v. Velasquez, 136 F.3d 921, 924 (2d Cir. 1998).

  We therefore affirm the sentences. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED